Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2019

                  No. 04-19-00427-CR, 04-19-00428-CR & 04-19-00429-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                       Raymond SOTO,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                   Trial Court No. 2018CR9018, 2018CR9019, 2018CR9020
                         The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
        Appellee’s attorney has filed a motion to withdraw stating he was retained to represent
appellee at the trial court level; however, appellee does not have the financial resources to
employ counsel on appeal. The motion is GRANTED. Since appellee may be indigent, this
appeal is ABATED to the trial court to determine if appellate counsel must be appointed. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to determine if appellee is indigent and entitled to appointed counsel
and to cause the trial court clerk to file a supplemental clerk’s record containing an order
documenting its ruling within one month from the date this order is signed. All other appellate
deadlines are suspended pending further order of this court.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.

                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk